Citation Nr: 0825864	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-31 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and major 
depressive disorder.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from January 1997 to September 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Regional Office (RO).  The veteran contests the denial of 
service connection for a chronic acquired psychiatric 
disorder( to include depression) in a January 2006 rating 
decision as well as the denial of a total rating for 
compensation purposes based on individual unemployability in 
an April 2007 rating decision.

The veteran subsequently moved to Michigan; the Detroit RO 
has current jurisdiction over the claims.


FINDINGS OF FACT

1.  Service connection is in effect for right (major) index 
finger tendon disruption and amputation residuals evaluated 
as 30 percent disabling; right (major) finger disability 
evaluated as 10 percent disabling; left knee patellofemoral 
syndrome evaluated as 10 percent disabling; tinnitus 
evaluated as 10 percent disabling; and a right (major) hand 
scar evaluated as noncompensably disabling.  The veteran has 
a combined 50 percent evaluation.  

2.  The provisions of 38 C.F.R. § 3.310 in effect prior to 
October 10, 2006, are more favorable to the veteran's claim 
than the amended version of 38 C.F.R. § 3.310.  

3.  A chronic acquired psychiatric disorder was not 
manifested during active service or for many years 
thereafter.  The veteran's major depressive disorder has not 
been shown to have originated during active service.  

4.  The veteran's major depressive disorder has not been 
shown to be etiologically related to his service-connected 
disabilities.  

5.  The competent medical evidence of record does not 
indicate that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities alone.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder to include 
depression and major depressive disorder was not incurred in 
or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), (2007 as 
amended).  

2.  A chronic acquired psychiatric disorder to include 
depression and major depressive disorder is not proximately 
due to or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2007 as amended).  

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2007 
as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that Department 
of Veterans Affairs (VA) will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide.  The notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the veteran's claims, 
the Board observes that the RO issued VCAA notices to the 
veteran in the veteran in October 2005, January 2006, and 
March 2006 which informed him of the evidence needed to 
support his claims for service connection and a total rating 
for compensation purposes based on individual unemployability 
and the assignment of an evaluation and effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  All relevant facts have been developed to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007 as amended).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  


II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended effective as 
of October 20, 2006, during the pendency of the instant 
appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment set a standard by which a claim based on 
aggravation of a nonservice-connected disability by 
service-connected one is judged.  Although the VA has 
indicated that the purpose of the regulation was merely to 
apply the Court's ruling in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been the VA's practice 
and thus suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason and as 
the veteran's claim was pending before the regulatory change 
was made, the Board will consider the veteran's claim under 
the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the veteran.  

Service connection is in effect for right (major) index 
finger tendon disruption and amputation residuals evaluated 
as 30 percent disabling; right (major) finger disability 
evaluated as 10 percent disabling; left knee patellofemoral 
syndrome evaluated as 10 percent disabling; tinnitus 
evaluated as 10 percent disabling; and a right (major) hand 
scar evaluated as noncompensably disabling.

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  

At his December 1996 physical examination for service 
entrance, the veteran was reported to be "extremely 
nervous."  No psychiatric diagnosis was advanced.  A July 
1997 Primary Care Manager Report from Foundation Health notes 
that the veteran reported "anxiety symptom(s)" and "family 
separation, family problems, and/or marital problems."  No 
psychiatric diagnosis was advanced.  The remainder of the 
veteran's service documentation does not reflect that he was 
diagnosed with a chronic acquired psychiatric disorder or 
otherwise refer to such disability.  

A June 2004 VA treatment record states that the veteran 
exhibited a positive depression screening.  An April 2005 VA 
social work treatment entry relates that the veteran 
complained of "depressive symptoms which appear to be 
related to psychosocial stressors."  

A May 2005 VA treatment record states that the veteran 
complained of depressive symptoms "that have emerged since 
losing his finger."  He reported that his wife had filed for 
divorce and he currently lived alone.  An impression of 
"mild depression stress related" was advanced.   

A June 2005 VA social work treatment record notes that the 
veteran complained of depressive symptoms.  An assessment of 
"mild depression stress related appears to be subsequent to 
injury and what the patient sees as unsuccessful surgeries" 
was advanced.  

At a December 2005 VA examination for compensation purposes, 
the veteran complained of chronic depression.  He presented a 
history of a pre-service hospitalization for depression at 
the age of 16 and a post-service 2002 hospitalization for 
"deliberate overdoses in response to marital and divorce 
issues."  The veteran clarified that he had recently been 
divorced from his second wife and was in the midst of a 
"bitter issue" of child custody and child contact with her.  
A diagnosis of major depressive disorder was advanced.  The 
examiner clarified that:  

Review of his current psychiatric notes 
indicate that both his psychiatrist and 
his social worker give a diagnosis of 
depression.  Of note is that both the 
psychiatrist and the social worker 
understand his depression as being 
primarily the result of stress associated 
with the loss of his marriage, children 
and the associated financial problems 
(child support).  This is consistent with 
his report on C&P examination where he 
spent relatively little time talking 
about the loss of his finger and most of 
the time worried about the loss ("I lost 
everything, my marriage, my kids, 
everything") associated with his family 
and marriage.  

Clinical documentation from the Seton Shoal Creek medical 
facility dated in February 2006 indicates that the veteran 
was hospitalized for treatment of his psychiatric complaints.  
At discharge, the veteran was diagnosed with severe recurrent 
major depressive disorder.  In a February 2006 written 
statement, the veteran clarified that he had been 
hospitalized secondary to an attempted suicide.  

At an April 2006 VA examination for compensation purposes, 
the veteran was diagnosed with a "major depressive disorder, 
loss of family and divorce."  

In his June 2006 notice of disagreement, the veteran advanced 
that:

While the major reason that I am 
depressed may be the breakup of marriage 
and financial problems, both of those 
problems occurred because of trying to 
deal with the loss of my finger and other 
service-connected injuries.  

In his February 2008 Appellant's Brief, the accredited 
representative advanced that service connection for the 
claimed disorder was warranted as the veteran had "lost 
everything, his children, [h]is marriage, and his career, 
because of the loss of the finger" [Emphasis as in original 
statement]. 

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service medical records indicate that he was found 
to be "extremely nervous" at his physical examination for 
service entrance and subsequently exhibited "anxiety 
symptom(s)" and "family separation, family problems, and/or 
marital problems."  However, a chronic acquired psychiatric 
disorder was not diagnosed or otherwise identified during 
active service or for many years thereafter, and the veteran 
did not claim service connection for a chronic acquired 
psychiatric disorder in his initial December 2000 claim for 
VA compensation.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  Indeed, 
the first objective clinical documentation of the veteran's 
chronic depressive disorder is dated in 2004, some three 
years after service separation.  Treating and examining 
psychiatric and social work personnel have consistently 
attributed the veteran's major depressive disorder to the 
stress associated with his marital and familial difficulties.  

The veteran advances on appeal that his chronic depressive 
disorder is etiologically related to his service-connected 
right index finger amputation residuals and other 
service-connected disabilities.  The veteran's contentions 
are supported solely by the accredited representative's and 
his own written statements on appeal.  No competent medical 
professional has attributed the onset of the veteran's 
chronic depressive disorder to either active service or the 
veteran's service-connected disabilities.  Indeed, the 
examiners at the December 2005 and April 2006 VA examinations 
for compensation purposes specifically concluded that the 
veteran's depression was etiologically related to his marital 
discord and not his right index finger amputation residuals.  

The Court has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In absence of any 
competent evidence establishing that either a chronic 
acquired psychiatric disorder was incurred in or otherwise 
originated during active service or the veteran's chronic 
depressive disorder is etiologically related to or increased 
in severity as the result of his service-connected 
disabilities, the Board concludes that service connection for 
a chronic acquired psychiatric disorder to include depression 
and major depressive disorder is not warranted.  




III.  Total Rating for Compensation Purposes Based on 
Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341 (2007).  

The provisions of 38 C.F.R. § 4.16 (2007), direct that:

  (a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided 
further that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
veteran unemployable.  Marginal 
employment shall not be considered 
substantially gainful employment.  For 
purposes of this section, marginal 
employment generally shall be deemed to 
exist when a veteran's earned annual 
income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person.  
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold.  Consideration shall be given 
in all claims to the nature of the 
employment and the reason for 
termination.  

  (b)  It is the established policy of 
the Department of Veterans Affairs that 
all veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected shall be 
rated totally disabled.  Therefore, 
rating boards should submit to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration all cases of veterans who 
are unemployable by reason of service-
connected disabilities, but who fail to 
meet the percentage standards set forth 
in paragraph (a) of this section.  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high evaluation in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

As noted above, service connection is in effect for right 
(major) index finger tendon disruption and amputation 
residuals evaluated as 30 percent disabling; right (major) 
finger disability evaluated as 10 percent disabling; left 
knee patellofemoral syndrome evaluated as 10 percent 
disabling; tinnitus evaluated as 10 percent disabling; and a 
right (major) hand scar evaluated as noncompensably 
disabling.  The veteran has a combined 50 percent evaluation.  

An April 2005 VA initial hand evaluation states that the 
veteran complained of right hand "pain affecting his school 
performance/grades/ability to work."  He reported that he 
was unemployed; "unable to maintain a job;" and had 
"difficulty performing school work."  Treating VA 
rehabilitation personnel noted that the veteran had "good" 
potential for rehabilitation.  

In an April 2005 written statement, the veteran conveys that 
he was not "able to find work because of [his right] finger 
and hand."  He clarified that: his right index finger 
amputation residuals were manifested by "intense swelling, 
pain and limitation of motion;" his amputation residuals 
required the use of "constant" pain medication; and his 
grades were falling.  

At an October 2005 VA examination for compensation purposes, 
the veteran reported that he was a full-time student.  He 
reported that he experienced difficulty with his classes and 
had to reduce his class hours due to drowsiness associated 
with his prescribed pain medication.  

In his March 2006 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran reported that: he had completed two years of college; 
had occupational experience as a marketing representative; 
and last worked on a full-time basis in August 2004.  

At the April 2006 VA examination for compensation purposes, 
the examiner commented that the veteran's nonservice-
connected major depressive disorder was "the major limiting 
condition for individual unemployability."  A May 2006 VA 
vocational rehabilitation award notes that the veteran was to 
commence "full-time training" in May 2006.  

In his June 2006 notice of disagreement, the veteran asserted 
that:

Because of my service-connected 
limitations, I am unable to obtain 
meaningful employment.  Each disability 
in itself is not a basis, but when 
combined the[y] present a poor employment 
candidate.  

The Board has reviewed the probative documentation of record 
including the veteran's written statements on appeal.  The 
veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to having either one disability rated 60 
percent disabling or having several service-connected 
disabilities with a combined 70 percent disability rating.  
See 38 C.F.R. § 4.16(a) (2007).

The Board has also considered referral of the veteran's claim 
to the VA Director, Compensation and Pension Service, for 
extraschedular consideration under the provisions of 38 
C.F.R. § 4.16(b) (2007).  

The Board acknowledges that the veteran experiences 
significant physical disability associated with his service-
connected right (major) finger and hand, left knee, and 
tinnitus disabilities.  The Board does not wish to minimize 
the nature and extent of the veteran's overall disability 
picture.  The veteran has a combined evaluation of 50 percent 
which reflects significant impairment.  However, no competent 
medical professional has determined that the veteran is 
either unemployable or his service-connected disabilities 
alone render him unable to secure and follow any form of 
substantially gainful employment.  Indeed, the competent 
medical evidence of record demonstrates that non service-
connected major depression is the main source of the 
veteran's unemployability.  Given these facts, a referral for 
consideration of a total rating for compensation purposes 
based on individual unemployability on an extraschedular 
basis is not appropriate.  38 C.F.R. § 4.16(b) (2007).  
Therefore, the Board concludes that a total rating for 
compensation purposes based on individual unemployability is 
not warranted.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder to include depression and major depressive disorder 
is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


